ORDER

The court has received a certified copy of the judgment from the Clerk of the Supreme Court of the United States in Senior Technologies, Inc. v. R.F. Technologies, Inc., 535 U.S. 1108, 122 S.Ct. 2323, 153 L.Ed.2d 151 (2002). The Supreme Court vacated this court’s judgment in Senior Tech., (Nos. 00-1089, 00-1090) issued on March 21, 2001, and remanded for further consideration in light of Festo Corp. v. Shoketsu Kinzoku Kogyo Kabushiki Co., 535 U.S. 722, 122 S.Ct. 1831, 152 L.Ed.2d 944 (2002).
Upon consideration thereof,
IT IS ORDERED THAT:-
(1) The mandate issued April 12, 2001, is hereby recalled and the appeals are reinstated.
(2) The cases shall be returned to the original merits panel.